Exhibit 99.1 For Immediate Release Investar Holding Corporation Announces 2015 Fourth Quarter Results BATON ROUGE, LA (January 28, 2016) – Investar Holding Corporation (NASDAQ: ISTR) (the “Company”), the holding company for Investar Bank (the “Bank”), today announced financial results for the quarter ended December 31, 2015. For the quarter ended December 31, 2015, the Company reported net income of $1.5 million, or $0.20 per diluted share, compared to $2.0 million, or $0.27 per diluted share for the quarter ended December 31, 2014. This represents a decrease of $0.5 million, or 27.6%, in net income which can primarily be attributed to a tax credit realized by the Company in the fourth quarter of 2014. Core earnings, a non-GAAP measure which excludes the after-tax impact of securities gains and losses, gains and losses on the sale of other real estate owned, and other nonrecurring revenue and costs recorded for the period, were $1.5 million, or $0.21 per diluted share, for the quarter ended December 31, 2015 compared to core earnings of $1.4 million, or $0.19 per diluted share, for the quarter ended December 31, 2014. See calculation of core earnings on the Reconciliation of Non-GAAP Financial Measures. During the quarter, the Bank announced that it was exiting the indirect auto loan origination business. The Bank discontinued accepting indirect auto loan applications on December 31, 2015, but continued to process and fund applications that were accepted on or before that date. In connection with the discontinuation of the Bank’s indirect auto loan origination business, the Bank incurred exit costs of approximately $145,000, consisting of $76,000 of severance and $69,000 of contract termination costs. The Bank intends to sell the balance of indirect auto loans classified as held for sale as of year-end. Subsequent to December 31, 2015, the Company has recognized $0.3 million in gain on sale of loans from sales of its indirect auto loans. Additionally, during the fourth quarter of 2015, the Company realized unfavorable healthcare claims experience in its self-insured health plan maintained for its employees resulting in additional benefits expense of approximately $0.3 million when compared to the third quarter of 2015. The Company believes this experience was unusual and does not expect the high level of claims to continue. Investar Holding Corporation President and Chief Executive Officer John D’Angelo said: “We remain focused on growing our franchise and delivering value to our shareholders. We were pleased with our earnings for the year and excited to have met our internal growth targets for both total loans and noninterest-bearing deposits. Credit quality remains strong and we will continue to focus our efforts on making quality credit decisions. We took proactive steps during the quarter to better position the Company moving in to 2016 by hiring three additional commercial lenders while making the strategic decision to exit the indirect auto loan origination business. The decision was based on the operating performance of the indirect auto loan origination business unit and our desire to focus resources on relationship banking opportunities. We believe the shift from transactional banking to relationship banking will enhance value for our shareholders. We intend to remain focused on smart growth through the recent addition of quality commercial lenders and the continued bank-wide focus on growing noninterest-bearing deposits.” Fourth Quarter Highlights · Total loans, excluding loans held for sale, increased $34.9 million, or 4.9%, compared to September 30, 2015, and increased $122.7 million, or 19.7%, compared to December 31, 2014 to $745.4 million at December 31, 2015. · Commercial and industrial loans at December 31, 2015 increased $2.3 million, or 3.4%, compared to September 30, 2015 and increased $15.8 million, or 29.1%, compared to December 31, 2014 to $70.0 million at December 31, 2015. · Three experienced commercial lenders were hired in the fourth quarter as the Company focuses on growing its commercial loan portfolio. · Nonperforming loans to total loans decreased to 0.32% at December 31, 2015 compared to 0.37% at September 30, 2015 and 0.54% at December 31, 2014. · Allowance for loan losses to nonperforming loans increased to 254.16% at December 31, 2015 compared to 226.43% at September 30, 2015 and 138.61% at December 31, 2014. · Other real estate owned decreased $0.5 million, or 38.4%, to $0.7 million compared to $1.2 million at September 30, 2015 and decreased $2.0 million, or 73.5%, compared to $2.7 million at December 31, 2014. · Total noninterest-bearing deposits were $90.4 million at December 31, 2015, an increase of $20.2 million, or 28.8%, compared to December 31, 2014. Loans Total loans were $745.4 million at December 31, 2015, an increase of $122.7 million, or 19.7%, from December 31, 2014. The following table sets forth the composition of the Company’s loan portfolio as of the dates indicated (dollars in thousands). Percentage Percentage Increase/(Decrease) December 31, 2015 of Portfolio December 31, 2014 of Portfolio Amount Percent Mortgage loans on real estate Construction and development $ % $ % $ % 1-4 Family Multifamily Farmland 36 Commercial real estate Owner-occupied Nonowner-occupied Commercial and industrial Consumer Total loans % % % Loans held for sale ) ) Total gross loans $ $ $ % Consumer loans, including consumer loans held for sale, totaled $196.0 million at December 31, 2015, a decrease of $18.0 million, or 8.4% from $214.0 million at December 31, 2014. The decrease is mainly attributable to the $19.8 million decrease in the balance of consumer loans held for sale at December 31, 2015 when compared to December 31, 2014. Two consumer loan sales were postponed by the buyer from the fourth quarter of 2014 to the first quarter of 2015, therefore increasing the balance of consumer loans held for sale at December 31, 2014. In addition, in November the Company announced that the Bank will exit the indirect auto loan origination business but would be accepting indirect auto loan applications through December 31, 2015. Our impending exit from the business negatively impacted the volume of loans originated for sale in the fourth quarter of 2015 when compared to prior quarters. At December 31, 2015, the Company’s total business lending portfolio, which consists of loans secured by owner-occupied commercial real estate properties and commercial and industrial loans, was $207.7 million, an increase of $33.8 million, or 19.5%, compared to the business lending portfolio of $173.9 million at December 31, 2014. Management continues to monitor the Company’s loan portfolio for exposure, directly or indirectly, to the potential negative impacts from the fluctuation in oil and gas prices. Less than 1% of the total loan portfolio remains directly related to the energy sector. At this time, management does not anticipate that decreases in oil and gas prices will negatively impact borrowers’ ability to service their debt. Management continually evaluates the allowance for loan losses based on several factors, including economic conditions, and currently believes that any potential negatively affected future cash flows related to these loans would be covered by the allowance for loan losses. The provision for loan loss expense was $0.4 million for the fourth quarter of both 2015 and 2014. The allowance for loan losses was $6.1 million, or 254.16% and 0.82% of nonperforming loans and total loans, respectively, at December 31, 2015, compared to $4.6 million, or 138.61% and 0.74% of nonperforming loans and total loans, respectively, at December 31, 2014. The allowance for loan losses plus the fair value marks on acquired loans was 0.91% of total loans at December 31, 2015 compared to 0.88% at December 31, 2014. Nonperforming loans to total loans improved to 0.32% at December 31, 2015 compared to 0.54% at December 31, 2014. Deposits Total deposits at December 31, 2015 were $737.4 million, an increase of $109.3 million, or 17.4%, from December 31, 2014. The increase in total deposits was driven primarily by an increase in noninterest-bearing demand deposits of $20.2 million, or 28.8%, an increase in NOW accounts of $23.9 million, or 20.5%, and an increase in time deposits of $46.3 million, or 14.9%, from December 31, 2014. The Company’s focus on relationship banking, including our deposit cross sell strategy, as well as management’s focus on growing the commercial and industrial loan portfolio and bringing in related deposits, continues to positively impact both noninterest-bearing demand deposit and NOW account growth. The following table sets forth the composition of the Company’s deposits as of the dates indicated (dollars in thousands). Percentage Percentage Increase/(Decrease) December 31, 2015 of Portfolio December 31, 2014 of Portfolio Amount Percent Noninterest-bearing demand deposits $ % $ % $ % NOW accounts Money market deposit accounts Savings accounts Time deposits Total deposits $ % $ % $ % Net Interest Income Net interest income for the fourth quarter of 2015 totaled $8.2 million, an increase of $0.3 million, or 3.5%, compared to the third quarter of 2015, and an increase of $0.6 million, or 8.6%, compared to the fourth quarter of 2014. The increase was a direct result of continued growth of the Company’s loan portfolio with an increase in net interest income of $1.4 million due to an increase in volume offset by a $0.8 million decrease related to a reduction in yield compared to the fourth quarter of 2014. The Company’s net interest margin was 3.53% for the quarter ended December 31, 2015 compared to 3.52% for the third quarter of 2015 and 3.84% for the fourth quarter of 2014. The yield on interest-earning assets was 4.24% for the quarter ended December 31, 2015 compared to 4.20% for the third quarter of 2015 and 4.47% for the fourth quarter of 2014. The decrease in both the net interest margin and yield on interest-earning assets compared to the fourth quarter of 2014 can be attributed to the consumer loan portfolio. The consumer loan portfolio primarily consists of indirect auto loans and has experienced margin compression related to its current originations. The cost of deposits increased 1 basis point when comparing the fourth quarter of 2015 to the third quarter of 2015, and increased 5 basis points when comparing the fourth quarter of 2015 to the fourth quarter of 2014. Noninterest Income Noninterest income for the fourth quarter of 2015 totaled $1.6 million, a decrease of $0.6 million, or 27.5%, compared to the third quarter of 2015, and an increase of $0.2 million, or 18.6%, compared to the fourth quarter of 2014. The decrease in noninterest income compared to the third quarter of 2015 is mainly attributable to the $0.5 million decrease in gain on sale of loans related to the timing of loan sales. The following table sets forth the composition of the Company’s gain on sale of loans for the time periods indicated (dollars in thousands): Q4 2015 Q3 2015 Q4 2014 Qtr/Qtr Year/Year Gain on sale of loans Consumer $ $ $ -54 % 45 % Mortgage -34 % -50 % Total -48 % -17 % The increase in noninterest income from the fourth quarter of 2014 resulted primarily from the $0.3 million increase in other operating income, offset by a $0.1 million decrease in gain on sale loans. The increase in other operating income is mainly attributable to the $0.3 million increase in servicing fees, a direct result of the growth in the Company’s servicing portfolio from consumer loan sales. Core noninterest income, which excludes the gains and losses on the sales of investment securities and other real estate owned, was $1.5 million for the fourth quarter of 2015, a decrease of $0.5 million, or 23.5%, compared to $2.0 million for the third quarter of 2015, and an increase of $0.3 million, or 24.0%, compared to $1.2 million for the fourth quarter of 2014. Noninterest Expense Noninterest expense for the fourth quarter of 2015 totaled $7.2 million, an increase of $0.2 million, or 3.1%, compared to the third quarter of 2015, and an increase of $0.3 million, or 4.0%, compared to the fourth quarter of 2014. The increase in noninterest expense from the fourth quarter of 2014 is primarily due to the $0.5 million increase in salaries and employee benefits and the $0.1 million increase in both other operating expenses and professional fees, all of which are mainly attributable to the continued growth of the Company. Furthermore, the Company provides health insurance to its employees through a self-insured plan and realized unfavorable health care claims experience during the fourth quarter of 2015 resulting in additional benefits expense of approximately $0.3 million. During the fourth quarter of 2015, the Company incurred nonrecurring exit costs of approximately $145,000. These costs included severance, which contributed to the $0.5 million increase in salaries and benefits discussed above, and other expenses related to the exit from the indirect auto loan origination business, announced in November 2015. Core noninterest expense, which excludes the impact of these nonrecurring costs, was $7.1 million for the fourth quarter of 2015, an increase of $0.5 million, or 6.7%, compared to $6.6 million in the third quarter of 2015, and an increase of $0.8 million, or 13.1%, compared to the fourth quarter of 2014. Basic Earnings Per Share and Diluted Earnings Per Share The Company reported both basic and diluted earnings per share of $0.20 for the three months ended December 31, 2015, a decrease of $0.08 and $0.07, respectively, compared to basic and diluted earnings per share of $0.28 and $0.27, respectively, for the three months ended December 31, 2014. Core basic and diluted earnings per share were $0.21 for the three months ended December 31, 2015, an increase of $0.02 compared to core basic and diluted earnings per share of $0.19 for the three months ended December 31, 2014. Taxes The Company recorded income tax expense of $0.7 million for the quarter ended December 31, 2015, which equates to an effective tax rate of 33.9%. About Investar Holding Corporation Investar Holding Corporation, headquartered in Baton Rouge, Louisiana, provides full banking services, excluding trust services, through its wholly-owned banking subsidiary, Investar Bank, a state chartered bank. The Company’s primary market is South Louisiana and it currently operates 11 full service banking offices located throughout its market. At December 31, 2015, the Company had 168 full-time equivalent employees. Non-GAAP Financial Measures This press release contains financial information determined by methods other than in accordance with generally accepted accounting principles in the United States of America, or GAAP.These measures and ratios include “tangible common equity,” “tangible assets,” “tangible equity to tangible assets,” “tangible book value per common share,” “efficiency ratio,” “core noninterest income,” “core earnings before noninterest expense,” “core noninterest expense,” “core income tax expense,” “core earnings,” “core efficiency ratio,” “core return on average assets,” “core return on average equity,” “core basic earnings per share,” and “core diluted earnings per share.”Management believes these non-GAAP financial measures provide information useful to investors in understanding the Company’s financial results, and the Company believes that its presentation, together with the accompanying reconciliations, provide a more complete understanding of factors and trends affecting the Company’s business and allow investors to view performance in a manner similar to management, the entire financial services sector, bank stock analysts and bank regulators. These non-GAAP measures should not be considered a substitute for GAAP basis measures and results, and the Company strongly encourages investors to review its consolidated financial statements in their entirety and not to rely on any single financial measure. Because non-GAAP financial measures are not standardized, it may not be possible to compare these financial measures with other companies’ non-GAAP financial measures having the same or similar names.A reconciliation of the non-GAAP financial measures disclosed in this press release to the comparable GAAP financial measures is included at the end of the financial statement tables. Forward-Looking Statements This press release contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 that reflect the Company’s current views with respect to, among other things, future events and financial performance. The Company generally identifies forward-looking statements by terminology such as “outlook,” “believes,” “expects,” “potential,” “continues,” “may,” “will,” “could,” “should,” “seeks,” “approximately,” “predicts,” “intends,” “plans,” “estimates,” “anticipates,” or the negative version of those words or other comparable words. Any forward-looking statements contained in this press release are based on the historical performance of the Company and its subsidiaries or on the Company’s current plans, estimates and expectations. The inclusion of this forward-looking information should not be regarded as a representation by the Company that the future plans, estimates or expectations by the Company will be achieved. Such forward-looking statements are subject to various risks and uncertainties and assumptions relating to the Company’s operations, financial results, financial condition, business prospects, growth strategy and liquidity. If one or more of these or other risks or uncertainties materialize, or if the Company’s underlying assumptions prove to be incorrect, the Company’s actual results may vary materially from those indicated in these statements. The Company does not undertake any obligation to publicly update or review any forward-looking statement, whether as a result of new information, future developments or otherwise. A number of important factors could cause actual results to differ materially from those indicated by the forward-looking statements. These factors include, but are not limited to, the following, any one or more of which could materially affect the outcome of future events: • business and economic conditions generally and in the financial services industry in particular, whether nationally, regionally or in the markets in which we operate; •our ability to achieve organic loan and deposit growth, and the composition of that growth; • changes (or the lack of changes) in interest rates, yield curves and interest rate spread relationships that affect our loan and deposit pricing; •the extent of continuing client demand for the high level of personalized service that is a key element of our banking approach as well as our ability to execute our strategy generally; •our dependence on our management team, and our ability to attract and retain qualified personnel; • changes in the quality or composition of our loan or investment portfolios, including adverse developments in borrower industries or in the repayment ability of individual borrowers; •inaccuracy of the assumptions and estimates we make in establishing reserves for probable loan losses and other estimates; •the concentration of our business within our geographic areas of operation in Louisiana; and •concentration of credit exposure. These factors should not be construed as exhaustive. Additional information on these and other risk factors can be found in Item 1A. “Risk Factors” and Item 7. “Special Note Regarding Forward-Looking Statements” in the Company’s Annual Report on Form 10-K for the year ended December 31, 2014, filed with the Securities and Exchange Commission. For further information contact: Investar Holding Corporation Chris Hufft Chief Financial Officer
